DETAILED ACTION
The following is a Final office action in response to communications received on 5/20/2022.  Claims 1 and 17 have been amended.  Claims 12-20 were previously withdrawn.  Claims 1-11 are pending and examined below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (U.S. Patent No. 6,493,996).
Regarding claim 1, Alexander et al. discloses modular housing system (Figs. 1-27) for defining a structure having an adjustable living space, the structure adapted to have a plurality of finished states in which the structure is occupancy-ready in each of the plurality of finished states, the system comprising a first housing module (21) for human habitation, the first housing module having an intermodule aperture (14, 98; Fig. 12)  traversing at least a section of a side, the first housing module adapted to have a first finished, occupancy-ready state, an interim altered state, and a second finished, occupancy-ready state; a second housing module (21) for human habitation, the second housing module having an intermodule aperture (approximate 106, Fig. 12) traversing at least a section of a side; an intermodule connector (11 and 97,Figs. 12 and 13) for connecting the first housing module to the second housing module when the first and second housing modules are positioned such that their respective intermodule apertures are adjacent, thereby defining a continuous space; and wherein the adjustable living space of the structure can be adjusted in a plurality of stages, each stage having a finished state that is occupancy-ready, the stages comprisingPage 2 of 14Application No. 16/747,651Amendment dated May 20, 2022Reply to Office Action of January 20, 2022 a first stage (Fig. 1) wherein the first housing module defines the adjustable living space of the structure, the first housing module is in the first finished, occupancy-ready state, and the structure is in a first finished state; a second stage (Fig. 2) wherein the first housing module and the second housing module define the adjustable living space of the structure, the first and second housing modules connected via the intermodule connector, the first housing module in the second finished, occupancy-ready state, and the structure is in a second finished state; and wherein between the first stage and the second stage the first housing module is non-destructively altered from the first finished state to the interim altered state to enable connecting the second housing module to the first housing module (Figs. 1-27). 
Regarding claim 2, Alexander et al. discloses the intermodule connector (11, 97) is configured to restrict vertical movement of the first housing module relative to the second housing module.
Regarding claim 3, Alexander et al. discloses the intermodule connector (97) is configured to restrict horizontal movement of the first housing module relative to the second housing module.
Regarding claim 4, Alexander et al. discloses a foundation connector (47, Fig. 10) for connecting the first housing module to a foundation.
Regarding claim 5, Alexander et al. discloses a roof module (80) connected to a top surface of the structure.
Regarding claim 7, Alexander et al. discloses a connection mechanism (Figs. 9 and 10) comprising a first connector element (47) attachable to the first housing module; a second connector element (45) attachable to a first housing module-linkable component; wherein the first connector element and the second connector element are each adapted to connect to one another in such a way that restricts a movement of the first housing module relative to the first housing module-linkable component.
Regarding claim 8, Alexander et al. discloses the first housing module-linkable component is a foundation (80). Examiner considers each module capable of serving as the foundation unit or the uppermost unit.
Regarding claim 9, Alexander et al. discloses the first housing module- linkable component is a roof module (80). Examiner considers each module capable of serving as the foundation unit or the uppermost unit.
Regarding claim 10, Alexander et al. discloses the restricted movement is horizontal movement (via 97).
Regarding claim 11, Alexander et al. discloses the restricted movement is vertical movement (via 97).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (U.S. Patent No. 6,493,996) in view of Hopkins, Jr. (U.S. Patent No. 4,513,545).
Regarding claim 6, Alexander et al. discloses the modular housing system as set forth above, but does not disclose an adjustable curtain ventilated façade (4) applied to an outward-facing surface of the structure.  However, Hopkins, Jr. teaches that it is known to have a modular housing system (Figs. 8 and 13), wherein the structure comprises a façade (33).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provided a curtain façade that was ventilated to have an aesthetically pleasing structure that also helped to protect the structure against unfavorable wind and rain effects. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633